 

 

Exhibit 10.1

The Boston Beer Company, Inc.

Restated Employee Equity Incentive Plan

 

1.

Purpose.

The purpose of The Boston Beer Company, Inc. (the “Company”, which term for
purposes of eligibility to participate shall include all of the affiliates of
The Boston Beer Company, Inc., including Boston Beer Corporation) Employee
Equity Incentive Plan (as amended from time to time, the “Plan”) is to provide
additional incentive for management and other employees of the Company, selected
for participation in the Plan, to promote the growth and success of the
Company’s business, and to reward them for such growth and success, by making
available to them shares of the Company’s Class A [Limited Voting Rights] Common
Stock ($0.01 par value) (“Class A Stock”).

2.

History.

(a) The Plan was originally adopted on November 20, 1995. As adopted, the Plan
provided for Options and Investment Shares. The maximum number of shares of the
Company’s Class A Stock originally authorized for issuance under the Plan was
1,687,500 shares.

(b) On October 20, 1997, the Board of Directors of the Company (the “Board”) and
the sole holder of the Company’s outstanding Class B Common Stock, $0.01 par
value per share (the “Class B Stock”), amended the Plan to increase by 1,000,000
shares the number of shares of Class A Stock authorized for issuance under the
Plan.

(c) On December 19, 1997, the Board further amended the Plan to delete the
provisions that had permitted the grant of Management Options at a per-share
exercise price of $0.01 and to provide for a shift from the Board’s Compensation
Committee (the “Compensation Committee”) to the full Board authority to act
under the Plan, based on recommendations brought to it by the Compensation
Committee.

(d) On December 14, 2001, the Plan was amended to increase by 1,000,000 shares
the number of shares of Class A Stock authorized for issuance under the Plan.

(e) On December 20, 2005, the Board further amended the Plan, formally striking
the discontinued Management Options provisions and inserting the Board's right
to grant shares of restricted stock awards ("Restricted Stock Awards" or
“RSAs”).

(f) On December 19, 2006, the Board further amended the Plan to: (i) increase by
500,000 shares the number of shares of Class A Stock authorized for issuance
under the Plan, (ii) change the method used in valuing shares of Class A Stock
for purposes of the Plan, and (iii) grant the Board discretion to waive
eligibility requirements in granting Options and Restricted Stock Awards.

(g) On December 21, 2007, the Plan was amended to increase by 1,000,000 shares
the number of shares of Class A Stock authorized for issuance under the Plan.

(h) On October 30, 2009, the Plan was amended to increase by 812,500 shares the
number of shares of Class A Stock authorized for issuance under the Plan.

(i) On October 8, 2013, the vesting provisions with respect to Investment Shares
were amended.

(j) On October 8, 2014, the Plan was restated to formally reflect certain
procedures and practices followed with respect to Restricted Stock Awards and
Options.

(k) On December 9, 2015, the Plan was amended to increase by 700,000 shares the
number of shares of Class A Stock authorized for issuance under the Plan.

(l) On December 20, 2017, the Plan was amended to: (i) extend the time within
which Options may be exercised following the death of an Optionee for Options
granted on and after January 1, 2018; and (ii) clarify that shares issued under
the Plan may be subject to Company policies in addition to the terms of the
Plan.

 

1

 

--------------------------------------------------------------------------------

 

 

(m) On December 20, 2018, the Plan was amended to: (i) permit the grant of
restricted stock units (“RSUs”); (ii) eliminate certain Plan features and
limitations that are no longer applicable following the repeal of the qualified
performance-based exception under Section 162(m) of the Internal Revenue Code of
1986, as amended; and (iii) make certain other changes to enhance administrative
flexibility.

3.

Shares Covered by the Plan.

The maximum number of shares of Class A Stock that may be issued under the Plan
is 6,700,000 shares, subject to adjustment in accordance with Section 13 of the
Plan. Shares of Class A Stock which are the subject of Restricted Stock Awards
(as defined in Section 5(a)), RSUs (as defined in Section 5(b)) or Options (as
defined in Section 6) or Management Options granted under the Plan prior to its
amendment on December 19, 1997, which lapse unexercised or Investment Shares
which do not become Vested Shares (as defined in Section 8) and are repurchased
or redeemed by the Company, or which are withheld to satisfy tax obligations
shall again be available for issuance hereunder.

The number of shares of Class A Stock available for awards under the Plan shall
not be reduced by (i) the number of shares of Class A Stock subject to
substitute awards (i.e., an award granted under the Plan upon the assumption of,
or in substitution for, outstanding equity awards previously granted by a
company or other entity in connection with a corporate transaction, including a
merger, combination, consolidation or acquisition of property or stock) or (ii)
available shares under a stockholder approved plan of a company or other entity
which was a party to a corporate transaction with the Company (as appropriately
adjusted to reflect such corporate transaction) which become subject to awards
granted under the Plan (subject to applicable stock exchange requirements).

Shares of Class A Stock to be delivered under the Plan shall be made available
from authorized and unissued shares of Class A Stock, including authorized and
issued shares of Class A Stock that are reacquired by the Company.

4.

Administration of the Plan.

The Plan shall be administered by the Board, generally acting on the
recommendation(s) of the Compensation Committee. In its sole discretion, the
Board shall have the power to:

(i) select employees to be granted Restricted Stock Awards and RSUs (“RSA
Grantees” and “RSU Grantees”) pursuant to Section 5 of the Plan and Options
pursuant to Section 6 of the Plan;

(ii) authorize Restricted Stock Awards and the grant of RSUs and Options,
pursuant to Sections 5 and 6 of the Plan;

(iii) construe, interpret, and administer the Plan and any instrument or
agreement entered into under or in connection with the Plan, including any award
agreements (which may be in written or electronic form);

(iv)  determine the terms and conditions of any awards granted hereunder,
including, without limitation, the exercise price, the time or times when awards
may be exercised, vesting criteria, vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any awards or the
Class A Stock relating thereto, based in each case on such factors as the Board,
in its sole discretion, shall determine;

(v) determine whether, to what extent and under what circumstances awards may be
settled in shares of Class A Stock;

(vi) determine whether, to what extent, and under what circumstances shares of
Class A Stock with respect to an award made under the Plan shall be deferred
either automatically or electively;

(vii) delegate to the Compensation Committee of the Board or one or more
officers of the Company (such as the CEO, CFO, or Head of HR) power to make and
administer grants to different categories of employees who are not directors or
executive officers of the Company (in which case such delegatee(s) shall be
considered the “Board” hereunder for purposes of such grants);

(viii) correct any defect, supply any omission, or reconcile any inconsistency
in the Plan or any award in the manner and to the extent that the Board shall
deem desirable to carry it into effect;

(ix) adopt and amend such rules and regulations for the administration of the
Plan as it may deem desirable; and

 

2

 

--------------------------------------------------------------------------------

 

 

(x) make any other determination and take any other action that the Board deems
necessary or desirable for the administration of the Plan.

The decision of the Board as to all questions of interpretation and application
of the Plan shall be final and binding on all persons.

To the extent allowable pursuant to applicable law, each member of the Board and
any person to whom the Board has delegated any of its authority under the Plan
shall be indemnified and held harmless by the Company from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by such
person in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action or failure to act pursuant to the Plan and
against and from any and all amounts paid by him or her in satisfaction of
judgment in such action, suit, or proceeding against him or her; provided he or
she gives the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled pursuant
to the Company’s Articles of Organization or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

5.

Eligibility.

Employees eligible to participate in the Plan (“Eligible Employees”) shall
consist of such officers, other employees, consultants, independent contractors,
and agents, and persons expected to become officers, other employees,
consultants, independent contractors, and agents of the Company as the Board in
its sole discretion may select from time to time.  The Board’s selection of a
person to participate in the Plan at any time shall not require the Board to
select such person to participate in the Plan at any other time.  Except as
provided otherwise in an award agreement, for purposes of the Plan, references
to employment by the Company shall also mean employment by a subsidiary, and
references to employment shall include service as a member of the Board,
consultant, independent contractor, or agent.  The Board shall determine, in its
sole discretion, the extent to which an employee shall be considered employed
during any periods during which such participant is on a leave of absence.

6.

Restricted Stock Awards; Restricted Stock Unit Grants.

(a) The Board may, from time to time, grant to Eligible Employees shares of
Class A Stock, subject to such vesting criteria and other terms and conditions,
as the Board shall determine. Unless prior approval is granted by the Board for
special circumstances, the minimum vesting period for any grant shall be one (1)
year.

(b) The Board may also, from time to time, grant to Eligible Employees RSUs with
respect to shares of Class A Stock, subject to such vesting criteria and other
terms and conditions as the Board shall determine. Each RSU shall represent an
unfunded and unsecured right to receive one (1) share of Class A Stock upon
satisfaction of the applicable vesting criteria. Unless prior approval is
granted by the Board in special circumstances, the vesting period for each RSU
grant shall be four (4) years.

7.

Options.

(a) The Board may also, from time to time, grant to Eligible Employees
(individually, an “Optionee” and collectively, “Optionees”) options (“Options”)
to acquire shares of Class A Stock ("Option Shares"), on such terms and
conditions, including exercise price (which shall not be less than the fair
market value of such shares as of the date of grant), as the Board shall
determine.  Unless prior approval is granted by the Board for special
circumstances, the minimum vesting period for any grant shall be one (1) year.

(b) Except as otherwise determined from time to time by the Board in connection
with specific options, the right to exercise each Option shall vest over the
period of time after the date on which the Option was granted (the "Option
Date"), so long as the Optionee continues to be employed by the Company as of
each vesting date, provided that (1) the Board may in its discretion permit
accelerated vesting, (2) the Board may tie exercisability to performance
criteria determined by the Board in its discretion, and (3) the Board may tie
exercisability to compliance by an Optionee with any applicable restrictive
covenants.

 

3

 

--------------------------------------------------------------------------------

 

 

(c) Except as determined by the Board from time to time, each Option shall
terminate on the earliest to occur of the expiration of: (1) ten (10) years
after the Option Date; (2) ninety days after the Optionee ceases to be an
employee of the Company, other than by reason of his or her death; or (3) one
(1) year after the Optionee ceases to be an employee because of his or her
death.

(d) An option may be exercised: (i) online via the Company’s online equity
portal specifying the number of whole Option Shares to be purchased and
accompanying such action with payment therefor in full (or arrangement made for
such payment to the Company's satisfaction) either (A) in cash; (B) by
authorizing the Company to withhold whole shares of Class A Stock which would
otherwise be delivered having an aggregate fair market value, determined by the
close price on the day preceding the date of exercise, equal to the amount
necessary to satisfy such obligation; or (C) in cash by a broker-dealer
acceptable to the Company to whom the Optionee has submitted an irrevocable
notice of exercise; or (ii) by executing such documents as the Company may
reasonably request.  No shares of Class A Stock shall be issued and no
certificate representing shares of Class A Stock shall be delivered until the
full purchase price therefor and any applicable withholding taxes thereon have
been paid (or arrangement made for such payment to the Company's satisfaction).

8.

Performance‐Based Measures for Certain Grants.

To the extent determined by the Board, one or more performance measure(s) may be
used for Restricted Stock Awards, RSUs, or Options granted to Eligible
Employees.  Performance measures or ratios or other relationships between one or
more measures may be measured on an absolute basis or relative to peer companies
or specific business units of peer companies. Performance measures may be set at
the corporate level, subsidiary level, division level, business unit level,
and/or individual level. If the Board determines that a change in the business,
operations, corporate structure, or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances
render any performance measure(s) unsuitable, the Board may in its discretion
modify such measure(s) or the acceptable levels of achievement, in whole or in
part, as the Board deems appropriate and equitable.

9.

Purchase of Investment Shares.

(a) Eligible Employees may also purchase Class A Stock under the Company’s
Investment Share Program (“ISP”), thereby becoming “ISP
Participants.”  Participants may invest up to ten percent (10%) of their most
recent annual compensation (base salary and bonus, if any) in whole shares
(“Investment Shares”) of Class A Stock. After a Participant has been employed by
the Company for at least two (2) full years, Investment Shares may be purchased
at a discount from the “Investment Share Value” (as defined below) based on
length of service. The cost to the Participant will be the Investment Share
Value, discounted, if applicable, according to the schedule in Section 9(c). For
each full year Investment Shares are held after issuance and the ISP Participant
remains employed with the Company, twenty percent (20%) will become fully
vested, except for those ISP Participants who are age 64 or older, for whom one
hundred percent (100%) of the Investment Shares will become fully vested
(“Vested Shares”). Investment Shares not yet vested shall cease to vest upon the
termination of an ISP Participant’s employment with the Company, except as
otherwise then determined by the Board, unless such termination was because of
death or disability, whereupon such death or disability termination all the ISP
Participant’s unvested Investment Shares shall vest. Notwithstanding the
foregoing, unvested Investment Shares shall also vest upon the ISP Participant’s
attainment of age 65 while employed by the Company, and Investment Shares issued
to an ISP Participant who is age 64 or older shall vest on the first anniversary
of issuance if the ISP Participant is still then employed by the Company.

(b) The maximum number of Investment Shares that may be issued to each ISP
Participant at any time will be equal to ten percent (10%) of his or her most
recent annual compensation (base salary and bonus, if any) up to a maximum of
$17,500, divided by the applicable Discounted Investment Share Value then in
effect under Section 8(b), below.

(c) The issuance price for Investment Shares will be based on the then
Investment Share Value. Investment Share Value shall be the closing price at
which shares of Class A Stock traded on the New York Stock Exchange or on

 

4

 

--------------------------------------------------------------------------------

 

 

any other exchange on which such shares may be traded (“NYSE”), on the day
preceding the date of an ISP Participant’s investment in Investment Shares. The
issuance price for Investment Shares will be the “Discounted Investment Share
Value”, determined based on discounts from Investment Share Value, tied to each
ISP Participant’s tenure with the Company.

 

•

Prior to 2 full years of employment, there will be no discount

 

•

After 2 full years of employment, the discount will be 20%

 

•

After 3 full years of employment, the discount will be 30%

 

•

After 4 full years of employment, the discount will be 40%

(d) All Investment Shares which have not yet vested shall be held in escrow by
an escrow agent selected by the Board, pursuant to an escrow agreement, in a
form approved from time to time by the Board.

(e) Each ISP Participant who purchases Investment Shares and who is not subject
to the provisions of Section 16(b) of the 1934 Act shall have the right at any
time to cause the Company to redeem all, but not less than all, of the
Investment Shares previously purchased by him or her but which have not yet
vested at a price equal to the lesser of (i) the Discounted Investment Share
Value at which the Shares were issued and (ii) the Investment Share Value, as of
the date preceding the date on which the Investment Shares are tendered for
redemption.

(f) In the event of the termination of the employment with the Company of any
ISP Participant who holds Investment Shares, the Company shall have the right,
but not the obligation, to redeem within ninety (90) days after such termination
any or all of such Investment Shares which are not Vested Shares at a price,
payable in cash, equal to the lesser of (i) the Discounted Investment Share
Value at which the Shares were issued and (ii) the Investment Share Value, as of
the date preceding the date on which the Investment Shares are called for
redemption.

10.

Award Agreements.  

Each agreement evidencing an award under the Plan or ancillary thereto, such as
an applicable escrow agreement, shall either be: (i) in writing in a form
approved by the Board and executed by the Company by an officer duly authorized
to act on its behalf, or (ii) an electronic notice in a form approved by the
Board and recorded by the Company (or its designee) in an electronic
recordkeeping system used for the purpose of tracking one or more types of
awards as the Board may provide; in each case and if required by the Board, the
award agreement shall be executed or otherwise electronically accepted by the
recipient of the award in such form and manner as the Board may require.  The
award agreement shall set forth the material terms and conditions of the award
as established by the Board, consistent with the provisions of the Plan. The
Board may authorize any officer of the Company to execute any or all award and
ancillary agreements on behalf of the Company.  

11.

Provisions Relating to Securities Act.

Notwithstanding any other provision of the Plan, the Company may delay the
issuance of Option Shares covered by the exercise of an Option, any Restricted
Stock Grant or RSU shares that have vested, or Investment Shares which have
become Vested Shares (in any case, “Shares”) until one of the following
conditions shall be satisfied:

(i) Such Shares are at the time of issuance effectively registered under
applicable federal and state securities acts, as now in force or hereafter
amended; or

(ii) Counsel for the Company shall have given an opinion, which opinion shall
not be unreasonably conditioned or withheld, that the issuance of such Shares is
exempt from registration under applicable federal and state securities acts, as
now in force or hereafter amended.

Moreover, unless the Shares to be issued have been effectively registered under
the Securities Act of 1933, as amended (the “Act”), the Company shall be under
no obligation to issue such Shares unless the person to whom the Shares are to
be issued shall first give written representation to the Company, satisfactory
in form and scope to the Company’s counsel and upon which in the opinion of such
counsel the Company may reasonably rely, that he or she is acquiring the Shares
to be issued to him or her as an investment and not with a view to or for sale
in connection

 

5

 

--------------------------------------------------------------------------------

 

 

with any distribution thereof in violation of the Act. The Company shall have no
obligation, contractual or otherwise, to any person to register under any
federal or state securities laws any Shares issued under the Plan to such
person.

12.

Expenses of the Plan.

All costs and expenses of the adoption and administration of the Plan shall be
borne by the Company, and none of such expenses shall be charged to any
recipient of a Restricted Stock Grant or RSU, Optionee, or ISP Participant.

13.

No Contractual Right to Participate and No Right to Continued Employment.

Nothing in the Plan shall be deemed to give any employee of the Company, or his
or her legal representatives or assigns, or any other person claiming under or
through him or her, any contractual or other right to participate in the
benefits of the Plan. Nothing in the Plan and no action or grant thereunder
shall be construed to constitute or be evidence of any agreement or
understanding, express or implied, on the part of the Company to employ or
retain in its employ for any specific period of time any recipient of a
Restricted Stock Grant or RSU, Optionee, or ISP Participant. No Option,
Restricted Stock Grant, or RSU shall give to the recipient any rights as a
stockholder in the Company or any rights in any underlying shares until such
Options are exercised or such Restricted Stock Awards or RSUs become vested.

14.

Dilution and Other Adjustments.

The Board shall make or provide for such adjustments in the number and kind of
shares of Class A Stock covered by outstanding awards granted hereunder, in the
Option exercise price and in other award terms, as the Board, in its sole
discretion, determines is equitably required to prevent dilution or enlargement
of the rights of award holders that otherwise would result from (a) any
extraordinary cash dividend, stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the
foregoing.  Moreover, in the event of any such transaction or event, the Board
may provide in substitution for any or all outstanding awards under the Plan
such alternative consideration (including cash), if any, as it, in good faith,
may determine to be equitable in the circumstances and shall require in
connection therewith the surrender of all awards so replaced in a manner that
complies with Section 409A of the Internal Revenue Code.  In addition, for each
Option with an exercise price greater than the consideration offered in
connection with any such transaction or event or Change in Control (as defined
in the award agreement), the Board may in its discretion elect to cancel such
Option without any payment to the person holding such Option.  The Board shall
also make or provide for such adjustments in the number of shares of Class A
Stock specified in Section 2 of the Plan as the Board in its sole discretion
determines is appropriate to reflect any transaction or event described in the
Plan.

15.

Transferability.

No right or interest under the Plan of any Eligible Employee shall be assignable
or transferable, in whole or in part, either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner, other than
by will or the laws of descent and distribution; and no such right or interest
of any Eligible Employee shall be subject to any obligation or liability of such
Eligible Employee. The Option shall be null and void and without effect upon any
attempted assignment or transfer, except as hereinabove provided, including
without limitation any purported assignment, whether voluntary or by operation
of law, pledge, hypothecation or other disposition contrary to the provisions
hereof, or levy of execution, attachment, trustee process or similar process,
whether legal or equitable, upon the Option.

16.

Income Taxes.

The Company shall have the right to require, prior to the issuance or delivery
of any shares of Class A Stock, payment by the ISP Participant, RSA Grantee, RSU
Grantee or Optionee, as applicable, of any federal, state, local or other taxes
which may be required to be withheld or paid in connection with such issuance or
delivery. Each ISP Participant, RSA Grantee, RSU Grantee and Optionee is
personally responsible for the withholding taxes payable on

 

6

 

--------------------------------------------------------------------------------

 

 

the amount of taxable income realized by him or her by reason of his or her
purchase of Investment Shares, or grant of RSA, RSU or Option, as applicable.
Such tax liability shall be satisfied, as follows:

(i) In the case of an ISP Participant who determines to make an election under
Section 83(b) of the Internal Revenue Code, such taxes shall in all cases be
paid through a cash payment to the Company made not later than the day on which
the election is made.

(ii) In the case of ISP Participants and RSA Grantees who do not make an
election under Section 83(b) of the Internal Revenue Code, such taxes may be
paid through: (1) a cash payment to the Company made within ten (10) business
days after the date on which the applicable shares became vested, which payment
may originate from the ISP Participant, RSA Grantee, or his/her designated
broker; or (2) unless the required cash payment is timely received, the
redemption by the Company (“Redemption to Cover”) at a price equal to the fair
market value determined by the closing price of a share of Class A Stock as
quoted on the NYSE on the day preceding the applicable vesting date (“FMV”) of a
sufficient whole number of the shares of Class A Stock then vesting to cover the
withholding tax liability.

(iii) In the case of RSU Grantees, the Company shall withhold whole shares of
Class A Stock which would otherwise be delivered to the RSU Grantee, having an
aggregate FMV sufficient to cover the withholding tax liability (“Net
Issuance”), unless the RSU Grantee makes a cash payment to the Company for the
full amount of the withholding taxes then payable within ten (10) business days
after the date on which the RSU became vested, which payment may originate from
the ISP Participant, RSA Grantee, or his/her designated broker.

(iv) In the case of Optionees, the withholding taxes arising out of the exercise
of Options shall in all cases be paid via a cash payment by the Optionee or a
broker-dealer acceptable to the Company to whom the Optionee has submitted an
irrevocable notice to sell shares to cover taxes.

(v) If a Redemption to Cover or a Net Issuance generates a value in excess of
the then applicable tax liability, the Company shall promptly pay the excess to
the U.S. Treasury for the benefit of the individual in question as additional
federal income tax.

17.

Rights Subject to Company Policies.

In addition to the terms and conditions outlined herein, Options, Restricted
Stock Awards, RSUs, or Investment Shares issued under the Plan and any
transaction related thereto may also be subject to the Company’s Insider Trading
Policy, Executive Compensation Recovery Policy, Ban on Hedging/Pledging Company
Stock, or other similar policies established by the Company. The Company will
ensure that copies of such documents are readily available and accessible to all
employees.

18.

Amendment and Termination of the Plan.

The Board, subject to the approval of the holders of a majority in interest of
the Company’s issued and outstanding Class B Stock, may at any time terminate,
extend, or amend the Plan; provided, however, that termination or amendment of
the Plan shall not, without the consent of any person affected thereby, modify
or in any way affect in a materially adverse manner any Restricted Stock Grant,
RSU, or Option granted, or Investment Shares purchased, prior to such
termination or amendment.

19.

Compliance with Section 409A of the Internal Revenue Code.

It is intended that awards under the Plan are either exempt from Section 409A of
the Code or are structured to comply with the requirements of Section 409A.  The
Plan shall be administered and interpreted in accordance with that intent.  By
way of example, the following rules shall apply to awards hereunder to the
extent needed to be exempt from or comply with the requirements of Section
409A:  (1) any adjustment or modification to an award shall be made in
compliance with Section 409A, (2) rights to amend, terminate or modify the Plan
or any award are subject to the requirements and limitations of Section 409A,
and (3) any payment or distribution that is triggered upon termination or
cessation of employment or a comparable event shall be interpreted consistent
with the definition of “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h).  While the Company

 

7

 

--------------------------------------------------------------------------------

 

 

intends for awards to either be exempt from or in compliance with Section 409A,
neither the Company nor any of its employees, directors or agents shall be
liable to any person for the tax consequences of any failure to comply with the
requirements of Section 409A or any other tax consequences relating to awards
under this Plan.

20.

Tax Cuts and Jobs Act.  

In light of changes to the Internal Revenue Code resulting from federal
legislation referred to as the Tax Cuts and Jobs Act, if any provision of the
Plan is necessary for compliance with Section 162(m) of the Code as to any
award, whether prior to or following the enactment of the Tax Cuts and Jobs Act,
that provision of the Plan is unaffected by this amendment and restatement; but
if a provision of the Plan is not necessary for compliance with Section 162(m)
of the Code as to any award, then that provision shall not operate to constrain
or limit the discretion of the Board as to any award.

21.

Governing Law.  

The Plan and all determinations made and actions taken thereunder, to the extent
not otherwise governed by the Internal Revenue Code or the laws of the United
States, shall be governed by the laws of the Commonwealth of Massachusetts,
without reference to principles of conflict of laws, and construed accordingly.

 

 

Approved by the Board of Directors on the recommendation of the Compensation
Committee and by the sole holder of the Class B Common Stock of the Company on
December 20, 2018, effective for grants and issuances made, and the vesting of
prior grants and issuances, that are effective on and after January 1, 2019.

 

8

 